IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT NASHVILLE

          STEVEN T. LOACH, PRO SE v. KEVIN MYERS, WARDEN

                        Appeal from the Circuit Court for Wayne County
                            No. 236099     Robert Holloway, Judge



                     No. M2003-02085-CCA-R3-HC - Filed March 16, 2004



The Petitioner, Steven T. Loach, appeals the trial court's denial of his petition for habeas corpus
relief. The State has filed a motion requesting that this Court affirm the trial court's denial of relief
pursuant to Rule 20, Rules of the Court of Criminal Appeals. The Petitioner fails to assert a
cognizable claim for which habeas corpus relief may be granted. Accordingly, the State's motion
is granted and the judgment of the trial court is affirmed.

Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed Pursuant to Rule 20, Rules of
the Court of Criminal Appeals

ROBERT W. WEDEMEYER , J., delivered the opinion of the court, in which DAVID H. WELLES and
JERRY L. SMITH, joined.

Steven T. Loach, pro se.

Paul G. Summers, Attorney General & Reporter; J. Ross Dyer, Assistant Attorney General, for the
appellee, State of Tennessee.

                                   MEMORANDUM OPINION

        On December 14, 2001, Petitioner pled guilty to two indictments, #234330 and # 236099.
In case number 234330, Petitioner pled guilty to felonious operation of a motor vehicle and driving
under the influence, 7th offense. Petitioner received a two year sentence for each conviction, with
the sentences to be served concurrently. In case number 236099, Petitioner pled guilty to felonious
operation of a motor vehicle, driving under the influence, 7th offense, and evading arrest. Petitioner
received a two year sentence for each conviction with the sentences to be served concurrently with
each other, but consecutive to his sentence in case number 234330.




                                                   1
        On June 4, 2003, Petitioner filed, pro se, a petition for writ of habeas corpus relief in the
Wayne County Circuit Court. He asserted that his sentence had expired, but the Tennessee
Department of Correction had miscalculated his pretrial jail credits and behavior credits. By order
entered June 26, 2003, the trial court denied Petitioner's application for habeas corpus relief.
Petitioner filed his notice of appeal in the trial court on July 21, 2003.

         The State has filed a motion to dismiss this appeal, arguing that Petitioner did not timely file
his notice of appeal. However, it appears to this court that Petitioner’s notice of appeal was timely
filed; therefore, this court has jurisdiction to entertain this appeal. Alternatively, the State has moved
the court to affirm the trial court judgment dismissing the habeas corpus petition pursuant to Rule
20 of the Rules of the Court of Criminal Appeals.

        A writ of habeas corpus may be granted only when the petitioner has established lack of
jurisdiction for the order of confinement or that he is otherwise entitled to immediate release because
of the expiration of his sentence. See Ussery v. Avery, 222 Tenn. 50, 432 S.W.2d 656 (1968); State
ex rel. Wade v. Norvell, 1 Tenn. Crim. App. 447, 443 S.W.2d 839 (1969). Habeas corpus relief is
available in this state only when it appears on the face of the judgment or the record that the trial
court was without jurisdiction to convict or sentence the defendant or that the sentence of
imprisonment has otherwise expired. Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993); Potts v.
State, 833 S.W.2d 60, 62 (Tenn. 1992).

        The Petitioner has failed to set forth any allegations that would indicate that the trial court
lacked jurisdiction to convict or sentence him or that he is unlawfully “restrained” for a sentence that
has expired. Petitioner alleges that the Department of Corrections has miscalculated his sentence,
and his sentence has expired. However, based upon the record before us, there is no proof that
Petitioner’s sentence has expired. Petitioner has failed to establish by a preponderance of the
evidence that his conviction is void or his term of imprisonment has expired.

       Accordingly, the State’s motion is granted. The judgment of the trial court is affirmed in
accordance with Rule 20, Rules of the Court of Criminal Appeals.




                                        ____________________________________
                                        ROBERT W. WEDEMEYER, JUDGE




                                                    2